United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION NORTH ISLAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1251
Issued: December 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 14, 2012 appellant filed a timely appeal of the December 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his consequential
injury claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained additional lumbar and cervical conditions as a
consequence of his April 19, 2010 employment injury.

1

The Board notes that appellant’s application for review (Form AB-1) indicated that he was appealing an
April 14, 2011 OWCP decision. The case record does not contain an adverse decision issued by OWCP on that
date. Assuming that one was issued, the appeal would not have been deemed as timely filed there from as more than
180 days has lapsed from the date of issuance to the filing of the appeal on May 14, 2012. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that he is entitled to medical treatment for his current
conditions.
FACTUAL HISTORY
OWCP accepted that on April 19, 2010 appellant, then a 43-year-old aircraft overhaul
and repair supervisor, sustained a lumbar strain when he fell as he tried to sit down in a chair at
work.3
In referral forms dated June 2 and September 15, 2010, a physician with an illegible
signature ordered physical therapy to treat appellant’s lumbar radiculopathy.
In a progress note and reports, physical therapists, addressed the treatment of appellant’s
lumbar radiculopathy from August 18 through September 10, 2010.
In an undated prescription, Dr. Mark C. Adrian, a Board-certified internist, advised that
appellant was evaluated for lumbar radiculopathy.
In a January 7, 2011 medical report, Dr. Lance L. Altenau, a Board-certified
neurosurgeon, noted appellant’s continued complaint of back and radicular leg symptoms. He
had no focal deficit. A prior magnetic resonance imaging (MRI) scan of the lumbar spine
demonstrated a bulging disc at L5-S1 with foraminal narrowing at L4-5 and L5-S1. Also, on
January 7, 2011 Dr. Altenau prescribed physical therapy to treat appellant’s herniated nucleus
pulposus.
An unsigned report dated April 29, 2011 contained the typed name of Dr. Betsy A.
Holland, a Board-certified radiologist, and stated that a lumbar MRI scan demonstrated minor
right and mild left neural foraminal narrowing. There was also mild developmental central canal
stenosis at L3 and L4, a mild annular bulge of the intervertebral discs from L2-3 through L4-5
with a minor annular bulge of the L5-S1 intervertebral disc and mild L2-3 and L3-4 central canal
stenosis predominantly on a developmental basis. In conjunction with developmental central
canal stenosis with short pedicles, moderate right L3-4 neural foraminal narrowing was
demonstrated.
An August 1, 2011 report contained the typed name of Dr. Donna Hoghooghi, a Boardcertified radiologist, and stated that an MRI scan of the cervical spine showed multilevel severe
degenerative spondylosis identified on the basis of disc osteophyte complex and uncovertebral
hypertrophy resulting in severe foraminal narrowing on the right at C3-4 and C4-5. Moderateto-severe foraminal narrowing was identified on the left at C3-4 and C4-5 and bilaterally at
C7-T1. Moderate foraminal narrowing was identified on the right at C5-6 and C6-7. There was
no evidence of canal stenosis or cord signal abnormality within the cervical spine. Disc
osteophyte complex and ligamentum flavum thickening at T2-3 resulted in mild-to-moderate
canal stenosis without cord signal abnormality.

3

Appellant voluntarily retired from the employing establishment effective July 1, 2011.

2

In an April 27, 2011 report, Dr. Scott P. Leary, a neurological surgeon, obtained a history
of the 2010 employment injury and appellant’s medical background. He noted his low back and
bilateral lower extremity symptoms. Dr. Leary listed essentially normal findings on physical
examination except with regards to the lumbar spine which was tender to palpation midline and
over the paraspinal muscles and had limited range of motion with pain and the lower extremities
which had decreased sensation. He advised that lumbar x-rays performed on April 27, 2011
showed no fracture. Dr. Leary recommended a lumbar MRI scan without contrast.
By letter dated November 8, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish that his claimed stenosis and spondylosis were caused by his
accepted April 19, 2010 employment injury. It addressed the medical evidence he needed to
submit to establish his claim. Appellant was afforded 30 days to submit such evidence. He did
not respond.
In a December 29, 2011 decision, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that his claimed cervical and lumbar conditions
were caused by or resulted from the accepted April 19, 2010 condition. It advised that medical
treatment was not authorized and prior authorization, if any, was terminated.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.4
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of claimant’s own conduct
as an independent intervening cause. The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.5
A claimant bears the burden of proof to establish a claim for a consequential injury.6 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
4

Albert F. Ranieri, 55 ECAB 598 (2004).

5

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

6

J.J., Docket No. 09-27 (issued February 10, 2009).

3

certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.7
ANALYSIS
OWCP accepted that on April 19, 2010 appellant sustained an employment-related
lumbar strain. The Board finds that he has not submitted sufficient medical evidence to establish
that his additional lumbar and cervical conditions are a consequence of his accepted employment
injury.
Dr. Adrian’s prescription found that appellant had lumbar radiculopathy. He did not
provide a medical opinion addressing whether the diagnosed condition was a consequence of the
April 19, 2010 employment injury. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8 Likewise, Dr. Altenau, in a January 7, 2011 report and prescription, stated
that appellant had a bulging disc at L5-S1 with foraminal narrowing at L4-5 and L5-S1 and
herniated nucleus pulposus, respectively, but he did not offer a specific opinion as to whether the
diagnosed conditions were caused by the accepted employment injury. The Board finds,
therefore, that the prescriptions and report of Dr. Adrian and Dr. Altenau are insufficient to
establish appellant’s claim.
Dr. Leary’s report listed essentially normal findings on physical and x-ray examination
with the exception of the lumbar spine which had tenderness to palpation midline and over the
paraspinal muscles and limited range of motion with pain and the lower extremities which had
decreased sensation. He did not provide a specific diagnosis or provide an opinion addressing
whether any diagnosed condition was a consequence of the April 19, 2010 employment injury.
The Board finds, therefore, that Dr. Leary’s report is insufficient to establish appellant’s claim.9
The referral forms which contained an illegible signature and unsigned reports which
contained the typed names of Dr. Holland and Dr. Hoghooghi lack probative medical value as
the author(s) cannot be identified as a physician.10
On appeal, appellant contended that he is entitled to medical treatment for his current
conditions. The Board has held that, while OWCP is obligated to pay for treatment of
employment-related conditions, the employee has the burden of establishing that the expenditure
is incurred for treatment of the effects of such conditions.11 Because appellant did not submit
sufficiently rationalized medical evidence to establish that he sustained additional conditions that
were caused, aggravated or a consequence of the accepted injury he is not entitled to medical
7
8
9

Charles W. Downey, 54 ECAB 421 (2003).
A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).
Id.

10

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

11

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

4

treatment for the effects thereof. He submitted new evidence after issuance of the December 29,
2011 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.12
However, appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant sustained additional lumbar and cervical conditions as a
consequence of his April 19, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 501.2(c)(1).

5

